In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00348-CR

ERIN MICHELLE HOLDERBY, Appellant             §   On Appeal from the 355th District
                                                  Court

                                              §   of Hood County (CR13883)

V.                                            §   March 12, 2020

                                              §   Per Curiam

THE STATE OF TEXAS                            §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. The judgment is modified to delete the $15

assessed as a “Motion to Proceed/Revoke Fee.” It is ordered that the judgment of

the trial court is affirmed as modified.


                                           SECOND DISTRICT COURT OF APPEALS

                                           PER CURIAM